Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 29 July 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          My Dear Sister
          Atkinson July 29th. 1797
        
        Your kind Letter which assured me of your welfare was a cordial to my heart. It came safe to hand, with its contents by Judge Livermore. The affectionate regard it evinced for me, & mine, might have overwhelmed an heart less accustomed to favours; accustomed, not callous I assure you, for esteem, love, & gratitude so often put in motion, fans the finer feelings, & makes them glow with unremitted ardor, & I am frequently so oppressed with such a sense of the unmerited beneficence of my Friends as to leave me drowned in tears, espicially when I consider how inadequate a return I can ever make.
        I feel myself under peculiar obligations to the President, & to you my Sister for thinking upon my Son for good. I wish he may be qualified in every respect for the office proposed. As to his capability of retention I think I can assure you, that he is not “loose of Soul,” but from a Child considered a Secret, as a sacred deposit & I believe at this more mature age would keep inviolate anything entrusted to him. The Utility of method, & regularity in small affairs, & the absolute necessity of it, in the more important concerns of Life, I have frequently inculcated in the most pressing manner, & shall repeat them upon this occasion, with a request to pursue the method you proposed, of purchasing Copper plates, & writing every opportunity he can be released from his Clasickcal Studies— I feel affraid that his mind may be too much absorbed, & that he will not attend sufficently to the various duties of life, but when he realizes that his bread must be earned by assiduity to whatever may be his employment, I hope he will not be wanting in propriety of conduct—
        I suppose I have had greater anxiety upon my mind respecting William’s profession, & getting into business, than if both Parents were living. I have had thoughts of requesting Mr Abbot to bear him upon his mind for an assistant at Exeter Accademy, but your letter has releived my mind from that care, & my wish is, that he may treasure up such seeds of useful knowledge, as shall be servicable in future life, yeilding a rich harvest; & hope that the suggestions relative to my Son in your letter, may prove an incentive to everything that is lovely, & of a good report.— I know he feels too young to determine what profession to follow, indeed the decission must depend upon Contingences. He wishes to pursue his studies after he leaves Colledge. I find that History both ancient, & modern is his

favourite pursuit, & he seems gratified that you say, there will be some time for the purpose of reading. When he first entered Colledge, I did not know but he might prefer the study of divinity, but I cannot say I wish it— Law, I presume would be his favourite pursuit, were there not so many obstacles to impede his Course. I wish him to lay a good foundation a store of knowledge that may qualify him for any business, & then it will not be difficult to find some whereby he may get a living— I scarcely know what to say, with regard to his taking a School in the winter vacation, as his board & other expences in this senior year must necessarily be much accumalated. Perhaps it may be best, should a good place be offered—
        Judge Livermore called upon us Commencement Week. Mr Peabody & Daughter attended it—& I could not give an answer respecting the Children till his return— He now wishes me to assure you, that if Mrs Smith should like to send her Sons, & place them under our care, he will attend to their morals, & manners, & as far as it is in his power, make them excellent Scholars—& on my part I shall be happy to render either you, or my dear Niece any service, & as much as possible supply the place of their amiable Mother, to her dear Children— We have a most worthy Preceptor, who understands human passions, & well knows how to regulate, not exterpate them— The intense heat, & dryness of the weather for this month has been as much as we could bear— I think of you often, & hope you find cool breezes to refresh, & invigorate both body & mind after the fatigues of the Day—
        I was at Mr Allens the other day, She enquired very affectionately after you— She has not been well this summer—she has the Jandice I believe— Our Haverhill friends are well as usual— Mr White called upon me the other morning, & said his Wife, & Son, & daughter were well—
        Our worthy friend Mr Sam. Tufts drinks deep of the bitter Cup— He will soon be called to part with all his Children I fear— His Son, & daughter now lie at the point of death— They are upon the brink of the eternal world— He is almost bowed to Earth with grief—but the Christian religion is his support— Faith in the being, & attributes of a righteous Governor, is as an anchor to his wounded Soul—
        General Wadsworth said he saw you the night before he left the City, & you had some hope of returning & making a short visit, I wish it might be in your power, & then you could take your

Grandsons with you, if it was agreeable to Mrs Smith— I long to see her, she was always a favourite Neice— I cannot but think of what Juba, said of Marcia—“The virtuous Marcia towers above her Sex, true— she is fair” &cc—
        I do not know how to convey this Letter to you, I suppose the mail will be the most regular— I commend it to the care of Mr Smith—wishing it a speedy passage, I / subscribe with much love, & affection, your Sister
        
          Elizabeth Peabody
        
        
          P.S— Everything that respect & gratitude can inspire, is presented by your Nephew, & Neices—
          Perry’s Dictionary Websters third part, & what latin Books are in schools, are used here— Terms of board in Town is from eight to nine shillings pr week, nine shillings entrance for three months—& nine d. pence week—afterwards as long as they chuse—
        
      